Citation Nr: 0417258	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  00-06 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a thoracolumbar 
disability secondary to a service-connected foot disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The veteran had active duty for training from July 1988 to 
August 1988, from June 1989 to July 1989, and from August 
1989 to September 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in December 
1998, a statement of the case was issued in February 2000, 
and a substantive appeal was received in March 2000.  The 
veteran testified at a personal hearing at the RO in April 
2000.  

In a May 2002 statement, the veteran indicated that he was 
claiming entitlement to a total rating based on individual 
unemployability.  This issue is hereby referred to the RO for 
appropriate action.  

For reasons explained below, this appeal is being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the veteran if further 
action is required on his part. 


REMAND

In a May 2004, memorandum, the veteran's representative 
reported that it had just been informed that the wished to 
appear at a Board hearing at the RO (Travel Board).  Under 
the circumstances, the Board may not properly proceed with 
appellate review at this time.   

Accordingly, the case is remanded for the following actions:

The veteran should be scheduled for a 
Board hearing at the RO.  The veteran and 
his representative should be advised of 
the date, time and place of the hearing, 
and a copy of the notice letter should be 
associated with the claims file.  After 
the hearing is conducted, or in the event 
the veteran cancels the hearing or fails 
to report for the hearing, the case 
should be returned to the Board for 
appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



